DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I: Figures 1-3, 5, and 7 in the reply filed on August 23, 2022 is acknowledged.

Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor (Claims 1, 8 with respect to Species I), and gas turbine engine (Claims 7, 11, 17-18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0031], line 8, reference character “115” should be - -114- -.  
Appropriate correction is required.

The entire specification should be reviewed carefully to correct all other deficiencies similar to the ones noted above.

Claim Objections
Claim 11 is objected to because of the following informalities:  there needs to be a period at the end of the claim.  Appropriate correction is required.

All claims should be reviewed carefully to correct all other deficiencies similar to the ones noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 13, 15-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR-20110006373). Regarding Claim 1, Lee et al. discloses a cable tensioning system comprising: a body 132 defining a balance point (neutral position of the desired tension as described in the machine translation at the second page, line 33 – third page, line 2 and shown in Figures 2-6); a cable receiving area (inside box defining 100) having gripping elements 122,124 configured to grip and bias a cable 150 relative to the cable tensioning system; and a sensor 134 configured to sense changes to a balance of the body about the balance point, wherein the cable tensioning system is configured to maintain the cable within a preset range of tensions (see machine translation second page, line 33 – third page, line 2 and shown in Figures 2-6) (Figures 1-12 and machine translation).

	Regarding Claim 2, Lee et al. discloses a motor 126 configured to control a rotational direction and velocity of the gripping elements (Figures 1-12 and machine translation).

Regarding Claim 4, Lee et al. discloses the gripping elements comprise a plurality of rollers 122,124, and wherein at least one of the rollers is driven by a motor 126 (Figures 1-12 and machine translation).

	Regarding Claim 7, Lee et al. discloses the cable tensioning system is configured to be mounted at a location associated with a gas turbine engine (intended use, the tensioning system of Lee et al. is capable of being mounted anywhere, including a location associated with a gas turbine engine, for the work vehicle 10 to work on anything, including a gas turbine engine) (Figures 1-12 and machine translation).

	Regarding Claim 13, Lee et al. discloses a method of maintaining tension of a cable, the method comprising: inserting the cable 150 into a cable receiving area (box of 100 in Figure 1) of a cable tensioning system 100, the cable receiving area comprising a plurality of gripping elements 122,124; sensing (via 134) changes to a balance of the cable tensioning system about a balance point of the cable tensioning system (as described in the machine translation at the second page, line 33 – third page, line 2 and shown in Figures 2-6); and biasing the gripping elements relative to the cable in response to the sensed balance change (by driving motor 126 to counteract the tension changes as described in the machine translation at the second page, line 33 – third page, line 2 and shown in Figures 2-6) (Figures 1-12 and machine translation).

	Regarding Claim 15, Lee et al. discloses the plurality of gripping elements comprise rollers 122,124, and wherein biasing the gripping elements comprises driving at least one of the rollers automatically with a motor 126 (Figures 1-12 and machine translation).

	Regarding Claim 16, Lee et al. discloses driving the at least one roller increases or decreases tension within the cable (as described in the machine translation at the second page, line 33 – third page, line 2 and shown in Figures 2-6) (Figures 1-12 and machine translation).

	Regarding Claim 19, Lee et al. discloses calibrating the cable tensioning system by: referencing a relative balance of the cable tensioning system (see machine translation at the second page, line 33 – third page, line 2 and shown in Figures 2-6 which would require calibration of the system to correctly control the tension as desired); and setting a desired tension of the cable relative to the referenced balance of the cable tensioning system (see machine translation at the second page, line 33 – third page, line 2 and shown in Figures 2-6) (Figures 1-12 and machine translation).

	Regarding Claim 20, Lee et al. discloses adjusting the tension of the cable by adjusting a balance angle of the cable tensioning system about the balance point (see machine translation at second page, line 33 – third page, line 2 and Figures 2-6), changing an offset distance between the cable receiving area and the balance point (see machine translation at second page, line 33 – third page, line 2 and Figures 2-6), adjusting a counterweight of the cable tensioning system (note: combination with Ma teaches this limitation), adjusting a spring characteristic (see machine translation at second page, line 33 – third page, line 2 and Figures 2-6), or any combination thereof (Figures 1-12 and machine translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-20110006373). Regarding Claims 17-18, Lee et al. discloses the method of claim 13, as advanced above, but does not expressly disclose mounting the cable tensioning system at a location associated with a gas turbine engine; and mounting the cable tensioning system is performed by coupling the cable tensioning system to a mount, the mount being coupled to the gas turbine engine.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the cable tensioning device to any structure work vehicle 10 is working on, including a gas turbine engine, as it is capable of being mounted to anything, including a gas turbine engine via coupling the tensioning system to the device/gas turbine engine in its normal and expected operation to reduce the length of cable needed to get the work vehicle to reach the device/gas turbine engine.

Claim(s) 3, 5, 8-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-20110006373) in view of Ma (CN-110217630). Regarding Claim 3, 5, Lee et al. discloses the cable tensioning system of claim 1, as advanced above, but does not expressly disclose a counterweight configured to adjust the balance point the cable tensioning system; and the balance point comprises a pivot axis about with the body is configured to pivot.
	However, Ma teaches a cable tensioning system comprising a counterweight 401 configured to adjust a balance point (at 300) the cable tensioning system; and the balance point comprises a pivot axis (at center of 300) about which a body 100 is configured to pivot (Figures 1-5 and machine translation). Because both Lee et al. and Ma teach devices for adjusting the tension on a cable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pivoting tensioning device with a counterweight of Ma for the tensioning device of Lee et al. to provide adjustment of the tension over a wide range and ensure accuracy as taught by Ma at the last paragraph of the third page of the machine translation.

	Regarding Claims 8 and 12, Lee et al. discloses a cable tensioning system comprising: a body 132 defining a balance point (neutral position of the desired tension as described in the machine translation at the second page, line 33 – third page, line 2 and shown in Figures 2-6); a plurality of gripping elements 122,124 configured to grip and bias a cable relative to the cable tensioning system; a sensor 134 configured to sense changing tension of the cable; a logic element 140 configured to receive the sensed change in tension of the cable and provide corrective instructions to maintain the cable within a preset range of tensions  (as described in the machine translation at the second page, line 33 – third page, line 2 and shown in Figures 2-6); and a motor 126 coupled to at least one of the gripping elements and configured to rotatably control the at least one gripping element in response to the corrective instructions from the logic element, wherein the preset range of tensions is adjustable.  Lee et al. does not expressly disclose an adjustable counterweight; the preset range of tension is adjustable using the adjustable counterweight; and the balance point comprises a pivot axis about which the body is configured to pivot.
However, Ma teaches a cable tensioning system comprising an adjustable counterweight 401 configured to adjust a preset range of tensions (via 401,402); and the balance point comprises a pivot axis (at center of 300) about which a body 100 is configured to pivot (Figures 1-5 and machine translation). Because both Lee et al. and Ma teach devices for adjusting the tension on a cable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pivoting tensioning device with a counterweight of Ma for the tensioning device of Lee et al. to provide adjustment of the tension over a wide range and ensure accuracy as taught by Ma at the last paragraph of the third page of the machine translation.

Regarding Claim 9, Lee et al. does not expressly disclose the plurality of gripping elements are adjustable to accommodate cables having different diameters.
However, it would have been an obvious engineering design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gripping elements adjustable to accommodate cable having different diameters thereby making the device more versatile and able to quickly change from one cable size to another without having to take the device apart.

Regarding Claim 10, Lee et al. discloses a coupler (shaft extending from 132) coupled to the body, the coupler extending from the body and configured to be engaged with a complementary coupler (inside of cylinder into which shaft from 132 extends) of another object at a location associated with the cable (Figures 1-12 and machine translation). 

	Regarding Claim 11, Lee et al. discloses the cable tensioning system is configured to be coupled to a gas turbine engine (intended use, the tensioning system of Lee et al. is capable of being mounted anywhere, including a location associated with a gas turbine engine, for the work vehicle 10 to work on anything, including a gas turbine engine) using a mount (shaft extending from 132) configured to adjustably set at least one of a position (via 132 pressing against cable 150) and angle of the cable relative to the cable tensioning system (Figures 1-12 and machine translation).

	Regarding Claim 14, Lee et al. discloses the method of claim 13, as advanced above, but does not expressly disclose the balance point comprises a pivot axis about which the body is pivotally mounted.
However, Ma teaches a cable tensioning system comprising a balance point comprises a pivot axis (at center of 300) about which a body 100 is configured to pivot (Figures 1-5 and machine translation). Because both Lee et al. and Ma teach devices for adjusting the tension on a cable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pivoting tensioning device of Ma for the tensioning device of Lee et al. to provide adjustment of the tension over a wide range and ensure accuracy as taught by Ma at the last paragraph of the third page of the machine translation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619